People v Sanchez (2020 NY Slip Op 03675)





People v Sanchez


2020 NY Slip Op 03675


Decided on July 1, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-07787
 (Ind. No. 55/13)

[*1]The People of the State of New York, respondent, 
vAladdin Sanchez, also known as "Shags," appellant.


Aladdin Sanchez, named herein as Aladdin Sanchez, also known as "Shags," Stormville, NY, appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 8, 2017 (People v Sanchez, 148 AD3d 831, revd 31 NY3d 949, affd after remittitur 164 AD3d 925), affirming a judgment of the County Court, Dutchess County, rendered August 5, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court